t c no united_states tax_court letantia bussell and estate of john bussell deceased letantia bussell surviving_spouse petitioners v commissioner of internal revenue respondent docket no 5766-04l filed date r assessed income_tax deficiencies additions to tax penalties and interest against pw and her husband h for and ps’ unpaid tax_liabilities in r filed notices of federal_tax_lien in california and utah with regard to ps’ unpaid tax_liabilities in early pw and h filed a bankruptcy petition under ch of the bankruptcy code the bankruptcy court issued a discharge order in the bankruptcy case later that year in pw and h were indicted and charged with various violations associated with bankruptcy fraud in date h died and no verdict was returned as to him pw was convicted of among other crimes attempted evasion of payment of ps’ unpaid tax_liabilities in violation of sec_7201 i r c in date r determined that ps’ unpaid tax_liabilities were excepted from discharge_in_bankruptcy because pw was convicted of attempted evasion of payment of ps’ unpaid tax_liabilities and collection of ps’ unpaid tax_liabilities would be jeopardized by delay r served jeopardy levies and collected amounts that were applied to ps’ unpaid tax_liabilities r subsequently issued to ps a notice of the jeopardy levies pursuant to sec_6330 and sec_7429 i r c ps requested and received an appeals_office hearing under sec_6330 i r c in date r sent ps a notice_of_determination upholding the decision to proceed with the jeopardy levies ps timely petitioned this court to review r’s determination held r did not abuse his discretion in determining that ps’ unpaid tax_liabilities were excepted from discharge_in_bankruptcy by reason of pw’s conviction for attempted evasion of payment of ps’ unpaid tax_liabilities and that it was appropriate to proceed with collection by serving the jeopardy levies in dispute held further although ps received a discharge and were relieved of personal in personam liability for the penalties and related interest that r assessed for the years in issue the liens that r filed before ps filed for bankruptcy attached to certain of ps’ assets survived the bankruptcy proceeding and enabled r to collect the penalties and interest by an action against ps in rem held further r complied with sec_6331 i r c by providing ps with notice_and_demand for payment of their unpaid tax_liabilities for the years in issue before proceeding with collection by serving the jeopardy levies in dispute letantia bussell pro_se ronald s chun for respondent marvel judge petitioner sec_1 invoked the court’s jurisdiction pursuant to sec_6330 d to review respondent’s determination that it was appropriate to collect petitioners’ unpaid tax_liabilities for and sometimes referred to as the years in issue by serving jeopardy levies as explained in detail below we shall sustain respondent’s determination findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner letantia bussell petitioner resided in california when the petition was filed petitioner was married to john bussell mr bussell collectively the bussells from until his death in petitioner is a licensed physician with a specialty in dermatology since she has maintained a dermatology practice in beverly hills california from through 1references to petitioners are to letantia bussell and the estate of john bussell 2unless indicated otherwise all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure references to sections and chapters of the bankruptcy code are to tit of the united_states_code after the effective date of amendments made thereto by the bankruptcy reform act of publaw_103_394 108_stat_4106 that were effective for bankruptcies filed on and after date id sec_702 108_stat_4150 approximately petitioner conducted her medical practice through various corporations including letantia bussell md inc mr bussell was a licensed physician specializing in anesthesiology until he became disabled in date i assessments for and the bussells filed joint form sec_1040 u s individual_income_tax_return for and respondent subsequently examined those tax returns and pursuant to deficiency procedures and other means entered substantial assessments of federal_income_tax additions to tax penalties and interest for each year the validity of these assessments is not in issue 3although the validity of the assessments is not in issue the court has discovered an anomaly with regard to certain assessments for and in particular the bussells filed a petition with the court at docket no contesting a notice_of_deficiency for and on date the court entered an agreed decision at docket no in which the parties agreed in pertinent part that the bussells were liable for income_tax deficiencies of dollar_figure and dollar_figure for and respectively the agreed decision included a stipulation below the signature of the judge who entered the decision that respondent claimed increased deficiencies of dollar_figure and dollar_figure for and respectively an examination of the notice_of_deficiency for and suggests that these increased deficiencies were reflected in the dollar_figure and dollar_figure deficiency amounts listed in the court’s decision however in date respondent entered assessments for additional tax for and of dollar_figure and dollar_figure respectively assuming the increased deficiencies were already reflected in the deficiency amounts listed in the court’s decision the dollar_figure amount assessed for is inflated by dollar_figure and the dollar_figure amount assessed for is inflated by dollar_figure ii notices of balance due and notices of intent to levy between date and date respondent sent the bussells multiple notices of balance due for each of the years in issue to correspond with the assessments mentioned above between may and date respondent sent the bussells a separate notice_of_intent_to_levy for each of the years in issue iii balances due for the years in issue petitioners failed to pay their taxes for the years in issue respondent’s records as of date reflected that petitioners’ unpaid balances for and totaled dollar_figure dollar_figure dollar_figure and dollar_figure respectively these amounts do not include substantial amounts of accrued but unassessed interest for the years in issue inasmuch as respondent’s forms certificate of assessments payments and other specified matters indicate that respondent last assessed interest for the taxable years and between june and date iv notices of federal_tax_lien for and on date respondent filed a notice_of_federal_tax_lien with the los angeles county recorder’s office with respect to petitioners’ unpaid tax_liabilities for the years in issue on date respondent filed a notice_of_federal_tax_lien in coalville utah with respect to petitioners’ unpaid tax_liabilities for the years in issue v the bussells’ bankruptcy proceeding on date the bussells filed a petition under chapter of the bankruptcy code with the u s bankruptcy court for the central district of california the bussells also filed with the bankruptcy court a list of assets which included a condominium unit in utah and separate term life_insurance policies issued by connecticut mutual life_insurance co connecticut mutual and john hancock mutual life_insurance co john hancock the connecticut mutual and john hancock life_insurance policies were issued to mr bussell as the insured in date and date respectively and petitioner was named as the beneficiary under the connecticut mutual policy neither life_insurance_policy had a cash_surrender_value on the date the bussells’ bankruptcy petition was filed however under the terms of each policy mr bussell had a right to renew the policy without evidence of insurability the bussells also disclosed in their list of assets that mr bussell was receiving monthly disability payment sec_4 connecticut mutual life_insurance co is now known as massachusetts mutual life_insurance co but we shall refer to the company as connecticut mutual 5we assume as petitioner asserts that she was also the beneficiary under the john hancock policy but the record does not clearly establish this totaling dollar_figure on four different disability insurance policies and mr bussell had a pending lawsuit for a claim for unpaid disability benefits against a fifth insurance_company the bussells failed to include various assets in the list of assets they submitted to the bankruptcy court one such asset was a pension_plan account that petitioner maintained at washington mutual bank under the name l b bussell medical corp as of date shortly before the bussells filed their bankruptcy petition there was a balance of dollar_figure in the pension_plan account on date the bankruptcy trustee filed a so-called no asset report with the bankruptcy court on date the bankruptcy court entered an order of discharge in the bussells’ bankruptcy case which stated in pertinent part the above-named debtor is released from all dischargeable debts vi criminal proceedings on date the federal grand jury for the central district of california returned a 17-count indictment against the bussells and one of their attorneys united_states v bussell case no sa cr a -ahs on date a superseding indictment was filed against the bussells and their attorney on date at the close of the criminal trial mr bussell died although no verdict was returned as to mr bussell petitioner was convicted of one count of violating u s c sec_371 conspiracy to commit an offense against or defraud the united_states two counts of violating u s c sec_152 concealment of assets in bankruptcy two counts of violating u s c sec_152 false declaration and statement in bankruptcy and one count of violating sec_7201 attempted evasion of payment of tax with regard to this last count the superseding indictment stated that beginning in date and continuing until at least date the bussells willfully attempted to evade and defeat the payment of a total of dollar_figure of the income_tax they owed for and by fraudulently causing the bankruptcy court to discharge their tax debts petitioner was sentenced to a term of incarceration and was initially ordered to pay restitution to various creditors exclusive of special_assessments and interest totaling dollar_figure pursuant to this order petitioner was directed to pay dollar_figure to the internal_revenue_service irs petitioner was further ordered to pay the costs of prosecution totaling dollar_figure pursuant to sec_7201 petitioner appealed to the court_of_appeals for the ninth circuit which issued an opinion affirming petitioner’s convictions and remanding the case for further proceedings see 414_f3d_1048 9th cir following the remand the court_of_appeals issued a second opinion affirming both petitioner’s sentence and an order directing petitioner to pay restitution of dollar_figure and prosecution costs of dollar_figure see 504_f3d_956 9th cir vii jeopardy levies on or about date respondent’s area director for los angeles california made a determination that collection of petitioners’ unpaid income_tax liabilities for and would be jeopardized by delay on or about date respondent’s area director also entered a jeopardy_assessment under sec_6861 of approximately dollar_figure million in respect of petitioners’ tax_liability for 6after entering the jeopardy_assessment for respondent respondent also issued a notice_of_federal_tax_lien dated issued a notice_of_deficiency to petitioners for sec_6861 petitioner filed a petition with the court at docket no for redetermination of the deficiency date with regard to petitioners’ unpaid tax_liability for petitioners requested and received an administrative hearing with regard to the lien pursuant to sec_6320 on date respondent issued to petitioners a notice_of_determination sustaining the filing of the lien for but noting that the lien had been released because petitioners had fully paid their tax_liability for petitioners did not file a petition with the court challenging the notice_of_determination for in bussell v commissioner tcmemo_2005_77 affd without published opinion aftr 2d ustc par big_number 9th cir the court sustained respondent’s determination that petitioner was liable for a substantial deficiency for as well as a fraud_penalty under sec_6663 the court also denied petitioner’s claim for relief under sec_6015 revenue_officer farrell stevens revenue_officer stevens was assigned to collect petitioners’ unpaid tax_liabilities for and on date revenue_officer stevens hand delivered three notices of levy to washington mutual bank two of the levy notices pertained to collection of dollar_figure identified as petitioners’ unpaid tax_liabilities for and the third levy notice was delivered with respect to collection of petitioners’ unpaid tax_liability for in response to the levies washington mutual bank delivered to respondent a single check for dollar_figure of that amount approximately dollar_figure came from three of petitioners’ checking accounts and dollar_figure came from a pension_plan account petitioners maintained at the bank respondent subsequently served levies for and on connecticut mutual and john hancock in respect of the benefits payable to petitioner on term life_insurance policies issued to mr bussell connecticut mutual and john hancock responded to the levies by transferring to respondent dollar_figure and dollar_figure million respectively viii administrative and judicial proceedings related to the jeopardy levies on date days after delivering the above-described levy notices to washington mutual bank revenue_officer stevens mailed to petitioners by certified mail a notice of jeopardy_levy and right of appeal for and the notice stated that petitioners were entitled to request an administrative review of the jeopardy_levy determination pursuant to sec_7429 and request an appeals_office hearing regarding the jeopardy_levy determination pursuant to sec_6330 a petitioners’ request for an appeals_office hearing under sec_6330 on date petitioners filed with respondent pursuant to sec_6330 a handwritten form request for a collection_due_process_hearing listing the years in dispute as and on or about date petitioners’ representative filed with respondent a second typed request for an administrative hearing in both requests petitioners asserted that their underlying tax_liabilities were not subject_to collection because they were discharged in bankruptcy and petitioner was eligible for relief under sec_6015 b petitioners’ civil complaint filed pursuant to sec_7429 on date petitioners filed a complaint in the u s district_court for the central district of california bussell v commissioner case no cv-02-6629 svw seeking review pursuant to sec_7429 of the jeopardy levies described above and the jeopardy_assessment for shortly after the complaint was filed the parties filed cross-motions for summary_judgment petitioners argued that they were unable to hide or dissipate assets because of court supervision that the government was able to acquire petitioners’ assets by other means that other assets were available to satisfy the tax_liabilities and that all tax penalties were discharged in bankruptcy on or about date the district_court entered an order granting the commissioner’s motion for summary_judgment and denying petitioners’ motion for summary_judgment the district_court held that the commissioner had satisfied his burden_of_proof ie that his jeopardy determination was reasonable inasmuch as petitioner’s criminal history demonstrated that petitioner failed to report income and engaged in a scheme to hide assets from the commissioner in an attempt to defeat collection of unpaid taxes the district_court also held that petitioners failed to satisfy their burden of showing that the jeopardy_assessment for pursuant to sec_6861 was not appropriate under the circumstances 7the district_court declined to address petitioners’ assertion that penalties assessed for and were discharged in bankruptcy the district_court noted that the penalties had been assessed years earlier and were not the subject of the disputed jeopardy_assessment for see bussell v commissioner case no cv-02-6629 svw c d cal the district_court suggested that the question whether the penalties were discharged in bankruptcy could be raised in the tax_court or in a refund action c petitioner’s payment on or about date petitioner remitted to respondent a cashier’s check in the amount of dollar_figure petitioner included the following notation on the back of the check this check is being tendered for full payment of claimed alleged taxes interest and penalties by the irs against letantia bussell it is tendered with full reservation of rights and under protest by letter to petitioner dated date revenue_officer stevens acknowledged receipt of the check and indicated that petitioners’ tax_liability for was paid in full and that the irs would release any outstanding liens and levies for and however by letter dated date revenue_officer stevens informed petitioners’ counsel that taking into account additional interest assessments petitioner still owed dollar_figure for and and that amount might be abated for lack of additional prepetition assets to provide a source for collection but that the matter ultimately would be decided by respondent’s counsel d petitioner’s refund claim in petitioner submitted to respondent a form_843 claim_for_refund and request for abatement for and petitioner alleged in her petition that she did not receive a response to her claim e appeals_office proceedings and notice_of_determination on date appeals officer charlotte edginton met with petitioner to conduct an administrative hearing pursuant to sec_6330 on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to the collection of their tax_liabilities for and the notice_of_determination includes the following determinations all legal and procedural requirements were met petitioners were sent multiple notices and demand for payment of the tax_liabilities in question petitioners had ample opportunity to resolve their tax matters with the commissioner petitioners failed to submit financial statements as required for consideration of alternative payment methods petitioners were precluded from challenging their and tax_liabilities because respondent issued notices of deficiency for those years petitioners’ tax_liabilities for the years in issue were not discharged in bankruptcy because petitioner was convicted of attempted evasion of payment of those taxes under sec_7201 among other crimes federal tax_liens attached to the bussells’ assets and 8the notice_of_determination admitted as exhibit 22-j is not a complete copy of the notice_of_determination issued for a copy of the notice_of_determination however was attached to petitioner’s petition and we rely on it for these findings survived any bankruptcy discharge petitioner was precluded from asserting a claim for relief under sec_6015 because her application_for sec_6015 relief was unprocessable and petitioners failed to submit any evidence to establish that the jeopardy levies did not balance the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary the notice_of_determination also stated that the appeals_office declined to consider the taxable_year because petitioners were engaged in a separate collection review proceeding regarding a lien that respondent had filed for petitioners filed with the court a timely petition and an amendment to petition challenging respondent’s notice_of_determination petitioners contend that their tax_liabilities for and and interest thereon were discharged in bankruptcy all penalties assessed for the years in issue and interest thereon were discharged in bankruptcy the liens that respondent filed before petitioners filed for bankruptcy did not attach to any of the assets that respondent levied on during respondent failed to provide petitioners with notice_and_demand for payment in advance of the jeopardy levies and respondent waived the right to challenge issues and above opinion our review of respondent’s determination to proceed with collection requires an understanding of the interplay between laws governing collection of federal income taxes and laws extending protections to debtors who file for bankruptcy consequently we shall preface our analysis with a brief overview of the secretary’s authority to collect federal income taxes the protections extended to taxpayers in collection matters pursuant to sec_6320 and sec_6330 and protections afforded taxpayers under the federal bankruptcy laws i the secretary’s authority to assess and collect income taxes the secretary is required to make inquiries determinations and assessments of all taxes imposed under the internal_revenue_code sec_6201 an assessment is made when the liability of the taxpayer is recorded in the office of the secretary sec_6203 sec_6301 authorizes the secretary to collect taxes imposed by the internal revenue laws as a general_rule the secretary is obliged within days after making an assessment of tax under sec_6203 to give notice to each person liable for such tax stating the amount due and demanding payment thereof sec_6303 such notice may be left at the person’s dwelling or usual place of business or shall be sent by mail to the person’s last_known_address sec_6303 a liens sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the tax and any interest additional_amount addition_to_tax or assessable penalty shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien imposed under sec_6321 generally arises at the time the assessment is made and continues until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 however the lien imposed under sec_6321 is not valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files notice of the lien with the proper state or federal authorities sec_6323 f b levies sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand the secretary is authorized to collect such tax by levy upon all property and rights to property belonging to such person or on which there is a lien for the payment of such tax the final sentence of sec_6331 provides if the secretary makes a finding that the collection of such tax is in jeopardy notice_and_demand for immediate payment of such tax may be made by the secretary and upon failure or refusal to pay such tax collection thereof by levy shall be lawful without regard to the 10-day period provided in this section in connection with the foregoing sec_6331 and sets forth the general_rule that the secretary must provide a taxpayer with days’ advance notice before proceeding with collection by levy nevertheless sec_6331 provides that paragraph shall not apply to a levy if the secretary determines that collection of the tax is in jeopardy under the final sentence of sec_6331 ii collection review proceedings under sec_6320 and sec_6330 sec_6330 provides the general_rule that no levy may be made on any property or right to property of any taxpayer unless the secretary has provided days’ advance notice to the taxpayer of the right to an administrative hearing before the levy is carried out sec_6330 provides however that if the secretary finds that the collection of the tax is in jeopardy the taxpayer shall be given the opportunity for a sec_6330 hearing within a reasonable_time after the levy if the taxpayer makes a timely request for an administrative hearing the hearing shall be conducted by the irs office of appeals appeals_office before an impartial officer sec_6330 the parameters for the hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing any issue relevant to the collection action including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 the appeals officer must make a determination after reviewing the matters prescribed in sec_6330 and and considering whether the proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection should be no more intrusive than necessary sec_6330 after the appeals_office makes a determination under sec_6330 the taxpayer may petition the tax_court for judicial review sec_6330 if the taxpayer’s underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo 114_tc_604 the court reviews any other administrative determinations regarding the proposed collection action for abuse_of_discretion id iii protections afforded taxpayers under the bankruptcy code a debtor who files a bankruptcy petition under chapter of the bankruptcy code shall be granted a discharge unless one of the grounds for denial of discharge enumerated in that chapter exists u s c sec a title u s c section b provides in relevant part that except as provided in u s c section a discharge under subsection a of u s c section discharges a debtor from personal liability for all debts incurred before the bankruptcy petition was filed see 220_f3d_1057 9th cir title u s c section a sets forth several exceptions to discharge under u s c section and provides in pertinent part exceptions to discharge a a discharge under section of this title does not discharge an individual debtor from any debt-- for a tax or a customs duty-- a of the kind and for the periods specified in sec_507 or sec_507 of this title whether or not a claim for such tax was filed or allowed b with respect to which a return if required-- i was not filed or ii was filed after the date on which such return was last due under applicable law or under any extension and after two years before the date of the filing of the petition or c with respect to which the debtor made a fraudulent return or willfully attempted in any manner to evade or defeat such tax title u s c sec_507 refers to certain income taxes due for specified periods before the bankruptcy petition was filed see 120_tc_114 thus u s c section a c provides that a discharge under u s c section does not discharge an individual debtor with regard to certain federal income taxes if the debtor willfully attempted in any manner to evade or defeat such taxes a discharge under u s c section relieves the debtor of personal or in personam liability see eg schott v wyhy fed credit_union bankr b a p 10th cir such a discharge however does not protect the debtor’s assets if those assets were subject_to a federal_tax_lien that was properly filed pursuant to sec_6323 before the bankruptcy petition was filed see u s c sec_522 as the supreme court explained in 501_us_78 a discharge of personal liability in bankruptcy extinguishes only one mode of enforcing a claim--namely an action against the debtor in personam--while leaving intact another--namely an action against the debtor in rem see 27_f3d_365 9th cir 122_tc_287 woods v commissioner tcmemo_2006_38 iv analysis a jurisdiction in the light of the relatively novel set of circumstances that preceded the filing of the petition we feel compelled to briefly outline the scope of the court’s jurisdiction in this case we first note that this case comes before the court after respondent collected substantial amounts from petitioners for the years and by issuing jeopardy levies there is no dispute that the court’s jurisdiction to review collection actions under sec_6330 vests the court with authority to review the commissioner’s determination to issue a jeopardy_levy see 119_tc_356 see also sec_301_6330-1 proced admin regs we also observe that although petitioners do not dispute the specific amounts of their underlying tax_liabilities for any of the years in issue they do assert that some or all of their 9although the parties stipulated that respondent issued jeopardy levies with regard to petitioners’ unpaid taxes for and and respondent applied amounts that he collected to each of those years petitioners did not challenge the notice_of_determination for that respondent issued to them on date nor did they attempt to place the taxable_year at issue thus our review is limited to respondent’s determination to proceed with collection for and 10petitioner likewise did not challenge the statement in the notice_of_determination that her claim for relief under sec_6015 was unprocessable and not part of the administrative hearing continued tax_liabilities for the years in issue were discharged in bankruptcy the court’s jurisdiction to review a collection action under sec_6320 and or includes the authority to determine whether a taxpayer’s unpaid tax_liabilities were discharged in a bankruptcy proceeding see 121_tc_111 washington v commissioner supra pincite a taxpayer’s assertion that his or her tax_liabilities were discharged in bankruptcy amounts to a challenge to the appropriateness of the collection action under sec_6330 swanson v commissioner supra pincite accordingly we have jurisdiction to review respondent’s determination that petitioners’ tax_liabilities were excepted from discharge in the bankruptcy proceeding see 124_tc_69 swanson v commissioner supra pincite finally the notice_of_determination includes a statement that any question regarding the appropriateness of the disputed jeopardy levies is moot inasmuch as petitioners’ tax_liabilities for the years in issue were fully paid_by application of the amounts collected through the jeopardy levies and petitioner’s payment in may dollar_figure we conclude that this matter is not moot continued under the circumstances petitioner is deemed to have conceded this issue see rule b 11respondent did not assert that this matter is moot in his continued when the commissioner determines that collection of tax is in jeopardy the taxpayer is not afforded a prior opportunity for a hearing under sec_6330 to challenge the appropriateness of the levy before it is issued see sec_6330 in recognition of this reality sec_6330 provides that the taxpayer against whom a jeopardy_levy is issued shall be given the opportunity for the hearing described in sec_6330 within a reasonable_time after the levy the right to a hearing conferred by sec_6330 is not limited to situations where some portion of the taxpayer’s tax_liability remains unpaid in sum subsections d and f of sec_6330 confer upon a taxpayer against whom a jeopardy_levy has been issued an unqualified right to a postlevy hearing if timely requested and judicial review by this court regardless of whether the jeopardy_levy resulted in the seizure of assets sufficient to fully pay the disputed tax_liabilities see dorn v commissioner supra consistent with the foregoing the issues we are called upon to decide are whether the requirements of all applicable laws and administrative procedures were met in respect of the disputed jeopardy levies and the related questions whether petitioners’ tax_liabilities were discharged in bankruptcy and continued pleadings or at trial respondent made a passing reference to mootness in a footnote in his opening brief but he did not offer any meaningful discussion with regard to the issue whether respondent improperly levied on certain of petitioners’ assetsdollar_figure b dischargeability of unpaid taxes the notice_of_determination states the appeals officer concluded petitioners’ tax_liabilities for the years in issue were excepted from discharge_in_bankruptcy under u s c section a c and therefore respondent was free to proceed with collection petitioners contend that the appeals officer erred in this determination title u s c section a c excepts from discharge a debtor’s liability for taxes if the debtor willfully attempted in any manner to evade or defeat such tax although bankruptcy courts normally make determinations regarding the dischargeability of specific debts nonbankruptcy courts may exercise jurisdiction to determine the applicability of the exceptions to discharge enumerated in u s c section a other than the exceptions contained in subsection a 12in connection with the argument that some or all of their taxes for the years in issue were discharged in bankruptcy petitioners erroneously maintain that they are entitled to a determination that they overpaid their taxes and the court has the authority under sec_6512 to order respondent to process a refund to the contrary we recently held in 126_tc_1 that sec_6330 does not provide this court with jurisdiction to determine an overpayment or to order a refund_or_credit of taxes paid on the other hand we also noted in greene-thapedi v commissioner supra pincite n that the court has inherent equitable powers to order the commissioner to return to a taxpayer property that was improperly levied upon and see collier on bankruptcy par pincite to date as we explained in swanson v commissioner supra the question whether a taxpayer’s debts are excepted from discharge may have a direct bearing on whether the commissioner’s determination in a collection action should be sustained neither the bankruptcy code nor the federal rules of bankruptcy procedure impose a time limit or deadline in respect of a determination of the applicability of an exception to discharge under u s c section a c see fed r bankr p b a complaint that a debt is excepted from discharge may be filed anytime during a bankruptcy case and if the case is closed the case may be reopened for the purpose of filing such a complaint see also collier on bankruptcy par pincite date if the dischargeability issue is not raised during the bankruptcy case it may be determined potentially in the state court or other nonbankruptcy court in an action initiated by the debtor or as an affirmative defense in an action initiated by the creditor dollar_figure 13we reject petitioners’ contention that respondent was obliged to bring an action in the bankruptcy court to revoke petitioners’ discharge under u s c sec d and e revocation of discharge obtained through debtor’s fraud an action under u s c sec e to revoke a discharge extends to all of the debtor’s debts and constitutes an action that is distinct from the two-party dispute contemplated in an action to determine whether a particular tax debt is excepted from discharge under u s c sec a see menk v lapaglia bankr b a p 9th cir recognizing the distinctions between the two actions see also continued the exception to discharge under u s c section a c is applicable if the following elements are present the debtor engaged in an affirmative act or omission to evade or defeat the payment or collection of tax and the debtor acted willfully see 490_f3d_913 11th cir and cases cited therein 118_f3d_979 3d cir a debtor acts willfully under u s c section a c by voluntarily and intentionally violating a known legal duty 206_f3d_1389 11th cir respondent avers that petitioner is collaterally estopped from denying that her tax_liabilities for the years in issue were excepted from discharge under u s c section a c because petitioner was convicted of willfully attempting to evade the payment of her tax_liabilities for and under section dollar_figure continued collier on bankruptcy par pincite date the concept of nondischargeability of a particular debt under section is not to be confused with denial of discharge for all debts under section 14petitioners contend that respondent did not properly plead collateral_estoppel in his answer we disagree the notice_of_determination includes a statement that petitioner’s tax_liabilities were not dischargeable as a result of petitioner’s criminal conviction under sec_7201 and petitioners specifically challenged this point in their petition moreover respondent addressed the matter in his answer by admitting that collateral_estoppel would not be applicable if petitioner’s convictions were overturned on appeal in short both parties understood that continued as explained by the supreme court in 440_us_147 the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation see 439_us_322 collateral_estoppel is a judicially created equitable principle the purposes of which are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action montana v united_states supra pincite 627_f2d_996 9th cir it is well settled that bankruptcy courts may apply the doctrine_of collateral_estoppel in making dischargeability determinations see 498_us_279 ndollar_figure simone v united_states bankr bankr e d pa inasmuch as this court has undertaken to determine in the disposition of this collection review proceeding whether petitioners’ tax_liabilities were excepted from discharge and with a view to furthering the policies underlying continued application of the doctrine_of collateral_estoppel was a disputed issue the doctrine_of collateral_estoppel we conclude that the doctrine may be asserted and considered by the court in this collection review proceeding under sec_6330 in 90_tc_162 affd 904_f2d_525 9th cir the court identified the following five conditions that must be satisfied before collateral_estoppel may be applied in the context of a factual dispute the issue in the second suit must be identical in all respects with the issue decided in the first suit the issue in the first suit must have been the subject of a final judgment entered by a court of competent jurisdiction the person against whom collateral_estoppel is asserted must have been a party or in privity with a party in the first suit the parties must actually have litigated the issue in the first suit and resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal principles must remain unchanged from those in the first suit see 207_f3d_566 9th cir citing 976_f2d_469 9th cir we shall examine each of these conditions in turn sec_7201 provides in pertinent part that any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall be guilty of a felony we note that sec_7201 encompasses two closely related but distinct crimes an attempt to evade or defeat any_tax evasion of assessment and an attempt to evade or defeat the payment of any_tax evasion of payment see 380_us_343 citing 355_us_339 petitioner was convicted of attempting to evade the payment of her taxes for the years in issue to prove that a taxpayer attempted to evade payment of tax the government must establish that the taxpayer failed to pay a tax imposed under the internal_revenue_code the taxpayer engaged in an affirmative act to evade payment and the taxpayer acted willfully see 362_f3d_451 8th cir like the willfulness element under u s c section a c willfulness for purposes of sec_7201 requires proof that the taxpayer voluntarily and intentionally violated a known legal duty 498_us_192 429_us_10 because the elements necessary for a 15to prove that a taxpayer attempted to evade assessment of tax the government normally must establish three elements willfulness the existence of a tax_deficiency and an affirmative act constituting an evasion or attempted evasion of tax see 380_us_343 385_f2d_465 4th cir 16in an evasion of payment case the government normally is not required to show that a tax_deficiency exists because the underlying tax_liability has been assessed but remains unpaid see 826_f2d_551 7th cir taxpayer filed timely and accurate returns reporting tax due but concealed his assets to evade payment 781_f2d_1166 6th cir same conviction under sec_7201 overlap with the elements necessary to establish the applicability of the exception to discharge under u s c section a c we conclude the first condition for collateral_estoppel is present petitioner was charged in a single count of the superseding indictment with violating sec_7201 by willfully attempting to evade and defeat the payment of income taxes she owed for and the superseding indictment alleged that petitioner fraudulently caused the bankruptcy court to discharge her tax debts for the years in issue when an act of evasion of payment of taxes involves transfers of funds or concealing assets that cannot logically be assigned to a particular taxable_year sec_7201 permits a unit of prosecution charging an evasion of payment of taxes owed for a group of tax years see united_states v pollen 978_f2d_78 3d cir in 809_f2d_54 d c cir the court explained that tax_evasion covering several taxable years may be charged in a single count where the defendant has allegedly engaged in a course of conduct directed at evading payment of those taxes after a hard-fought and lengthy trial petitioner was convicted of several crimes including a violation of sec_7201 as outlined above and each such conviction was upheld on appeal see united_states v bussell f 3d pincite consequently we conclude that the second third and fourth conditions for the application of collateral_estoppel are present specifically petitioner was the defendant in the earlier criminal proceeding the parties litigated the charge that petitioner violated sec_7201 and petitioner’s conviction under sec_7201 was affirmed by a final judgment entered by the court_of_appeals for the ninth circuit finally there is no dispute that the controlling facts and legal principles remain unchanged from the time of the criminal proceeding to the present consistent with the foregoing we hold that petitioner is collaterally estopped from contesting respondent’s determination that her tax_liabilities for the years in issue were excepted from discharge under u s c section a c dollar_figure see 226_f3d_334 5th cir taxpayer estopped from challenging u s c section 17petitioners make the point that mr bussell was not convicted of tax_evasion or any other crime and therefore the doctrine_of collateral_estoppel does not apply to the estate of john bussell as discussed in detail in this opinion however we conclude that petitioner is collaterally estopped from contesting respondent’s determination that her tax_liabilities for the years in issue were excepted from discharge under u s c sec a c further we observe that petitioner resides in california a community_property_state and there has been no showing that respondent levied upon anything other than the bussells’ community_property under california law see eg 126_tc_47 citing 222_f3d_655 9th cir for the proposition that under california law the commissioner may collect one spouse’s separate tax_liability out of community assets consequently absent any indication that respondent levied on separate_property of the estate of john bussell the nonapplicability of collateral_estoppel as to the estate of john bussell is simply irrelevant to the question concerning the appropriateness of the disputed collection action a c discharge exception because taxpayer pleaded guilty to evading the payment of excise_taxes under sec_7201 simone v united_states bankr bankr e d pa petitioner seeks to avoid the application of collateral_estoppel by arguing that it is possible the jury decided that she was guilty of violating sec_7201 because she attempted to evade the payment of tax for one or more but not all of the years in issue to the contrary the government charged petitioner with a single count of violating sec_7201 by engaging in a course of conduct intended to evade the payment of taxes for each of the years in issue as previously mentioned sec_7201 permits a unit of prosecution a single count charging evasion of payment of taxes owed for a group of tax years in a case such as the present case where it is not practicable to assign to a particular taxable_year the value of assets a taxpayer attempted to hide from the commissioner see united_states v pollen supra pincite moreover the record clearly shows that before filing for bankruptcy petitioners failed to pay substantial amounts of their tax_liabilities for each of the years in issue there is no indication that petitioners attempted to contest that fact in the criminal case and it is evident that any attempt to do so would have been futile finally what the government alleged and proved to the satisfaction of the jury in petitioner’s criminal case was that petitioners failed to disclose all of their assets in the bankruptcy proceeding in a willful attempt to use the bankruptcy proceeding as a means to evade the payment of their tax_liabilities for the years in issue petitioner simply cannot relitigate these facts petitioner also asserts that the exception to discharge under u s c section a c which uses the past tense in referring to a debtor who willfully attempted to evade or defeat a tax is applicable only if the debtor attempted to defeat or evade taxes before filing for bankruptcy ie prepetition petitioner reasons that because the superseding indictment stated that petitioner violated sec_7201 by acts committed both prepetition and postpetition the possibility exists that the jury based its guilty verdict solely on petitioner’s postpetition activities petitioner does not cite any case in which u s c section a c has been interpreted in this fashion and we are not aware of such a case in any event petitioner’s argument is strained and unconvincing--we see no justification for limiting the scope of the exception to discharge set forth in u s c section a c to a taxpayer’s prepetition activities when opportunities to deceive the commissioner and the bankruptcy court are available throughout a bankruptcy proceeding in sum 18the superseding indictment referred to petitioner’s course of conduct between date through at least date--the latter being the date the bankruptcy court issued its discharge order we reject petitioner’s argument and conclude that the plain language of u s c section a c is properly read as excepting from discharge any_tax that petitioner attempted to defeat or evade either before or during the bankruptcy proceeding c dischargeability of interest petitioners contend that the bankruptcy court’s discharge order relieved them of liability for interest accrued on their unpaid tax_liabilities however interest accrued on a tax_liability excepted from discharge is also nondischargeable see 376_us_358 204_f3d_888 9th cir because petitioners’ and tax_liabilities are excepted from discharge they remain liable for the interest that accrued on those liabilities d dischargeability of penalties the parties agree that the penalties respondent assessed against petitioners for the years in issue were discharged under u s c section a b which provides for the discharge of any_tax penalty imposed with respect to a transaction or event that occurred before three years before the date of the filing of the petition dollar_figure respondent apparently does not 19the bussells filed their bankruptcy petition on date and their unpaid income_tax liabilities for and arose more than years before that date dispute that there is no exception to discharge for these penalties because u s c section a a which refers to u s c sec_507 excepts from discharge only priority tax penalties a term defined in u s c sec_507 as penalties in compensation_for actual pecuniary loss respondent acknowledges that the penalties assessed against petitioners were not pecuniary loss penalties respondent argues however that he was free to collect the penalties in question because the notice_of_federal_tax_lien filed with the los angeles county recorder’s office in date attached to certain of the bussells’ assets before they filed their bankruptcy petition a federal_tax_lien that is properly filed before a debtor files for bankruptcy attaches to the debtor’s property and is not extinguished by a subsequent bankruptcy discharge see u s c sec_522 johnson v home state bank u s pincite connor v united_states f 3d pincite iannone v commissioner t c pincite on the other hand a prepetition lien does not attach to property acquired by the debtor after a bankruptcy petition is filed see eg 423_f2d_718 9th cir respondent contends that the notice_of_federal_tax_lien filed with the los angeles county recorder’s office attached to the pension_plan account that petitioners maintained at washington mutual bank and to the connecticut mutual and john hancock term life_insurance policies and therefore respondent was justified in levying upon and applying the proceeds from those assets to satisfy the penalties in questiondollar_figure petitioners do not challenge the validity of respondent’s lien nor do they dispute that the bussells owned the pension_plan account and the life_insurance policies when they filed their bankruptcy petition petitioners argue instead that respondent failed to prove that those assets had sufficient value as of the date of the bankruptcy filing to offset all of the penalties in question as petitioners see it respondent must have improperly collected petitioners’ postpetition assets and applied the proceeds against petitioners’ penalties petitioners contend that they are entitled to a refund of any amounts that respondent collected in violation of the bankruptcy discharge as it pertains to tax penalties this is not a case in which the levies in question were preceded by an invalid assessment see chocallo v commissioner tcmemo_2004_152 nor as discussed below did respondent fail to adhere to any of the statutory provisions governing jeopardy levies see 124_tc_223 as 20we reject petitioners’ assertion that respondent waived the right to make this argument to the contrary although the issue was discussed in the notice_of_determination petitioners did not address it in their petition nevertheless because the parties stipulated matters related to this issue and developed the issue through testimony at trial we conclude the issue was tried by consent of the parties and is properly before the court see rule b supplemented 126_tc_215 respondent was entitled pursuant to the notice_of_federal_tax_lien filed in date to levy upon prepetition assets to satisfy petitioners’ tax_liabilities including the discharged penalties because respondent had the right to proceed in rem against petitioners’ prepetition assets respondent’s decision to pursue a jeopardy_levy was appropriate and was not an abuse_of_discretion because respondent had the right to proceed in rem against prepetition assets to satisfy the discharged penalties petitioners’ contention that they are entitled to a refund to the extent respondent may have improperly applied proceeds of postpetition assets in partial satisfaction of the discharged penalties is not relevant to the issue before us--whether respondent’s use of a jeopardy_levy was appropriate petitioners’ contention may be relevant in an action seeking refund of an overpayment see sec_6342 however any ruling by this court on that subject would amount to an advisory opinion see eg 126_tc_1 for the reasons already described we do not have to decide the value of the pension_plan account21 or the value of the life the record shows that the bussells’ pension_plan account had substantial value on the date the bankruptcy petition was filed revenue_officer stevens testified that the prepetition value of the pension_plan was dollar_figure and that he determined the value from account statements and other documents sent to him by continued insurance policie sec_22 on the date the bussells filed their bankruptcy petition in order to decide whether the jeopardy_levy was appropriate we conclude only that respondent was entitled to levy on all of these assets and apply the proceeds against petitioners’ unpaid tax_liabilities interest thereon and the penalties in question e satisfaction of notice requirements for collection petitioners contend that the appeals officer erroneously concluded that petitioners received proper notice before the jeopardy levies were served on washington mutual bank specifically petitioners contend that respondent failed to provide them with notice_and_demand for immediate payment and as a result they were denied the opportunity to fail or refuse to pay their tax_liabilities before respondent served the jeopardy levies as explained below petitioners simply misconstrue the applicable statutory provisions continued the plan_administrator and by petitioners’ representative at that time 22a term life_insurance_policy may have value to the extent the insured has the right to renew the policy at the end of the term regardless of his or her medical_condition and the beneficiary of the policy has the right to receive death_benefits if the insured dies during the period the policy is in effect see 174_f3d_977 n 9th cir elfmont v elfmont p 2d cal citing pritchard v logan estate of logan cal rptr ct app the first sentence of sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand the secretary is authorized to collect such tax by levy upon all property and rights to property belonging to such person or on which there is a lien for the payment of such tax the final sentence of sec_6331 provides that if the collection of tax is in jeopardy and the commissioner finds it necessary to expedite collection the normal days’ advance notice requirement may be set_aside and the commissioner may instead serve the taxpayer with a notice_and_demand for immediate payment petitioners assert that respondent was obliged under the last sentence of sec_6331 to provide them with notice_and_demand for immediate payment before proceeding with the jeopardy levies in dispute we disagree the record shows that respondent complied with the first sentence of sec_6331 by sending the bussells multiple notices of balance due with regard to their unpaid taxes for the years in issue during and in addition respondent sent them notices of intent to levy for each of the years in issue during and respondent filed federal tax_liens for the years in issue during all of these collection notices were issued well in advance of the jeopardy levies which were served in it is well settled that a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see 953_f2d_531 9th cir see also 7_f3d_137 9th cir 119_tc_252 considering that respondent fully complied with the first sentence of sec_6331 and petitioners repeatedly failed to pay their taxes for the years in issue respondent was under no obligation to provide petitioners with any additional notice_and_demand for payment before serving the jeopardy levies in question requiring a notice_and_demand for immediate payment in all jeopardy situations as petitioners suggest is inconsistent with both sec_6331 which provides that the commissioner is not required to give a taxpayer any notice of his intent to levy if collection is in jeopardy and sec_7429 which provides that the commissioner ha sec_5 days from the date of a jeopardy_levy to give the taxpayer written notice of the information upon which he relied in determining that collection was in jeopardy simply put by the time respondent determined that collection of petitioners’ tax_liabilities was in jeopardy he had already complied with the days’ advance notice requirement and therefore he was free to serve the jeopardy levies in disputedollar_figure we also note that the last sentence of sec_6331 is permissive in that it states that the secretary may issue a notice_and_demand for immediate payment compare sec_6861 continued petitioners received each collection notice that they were entitled to under the law in addition to providing petitioners with notice_and_demand for payment respondent complied with sec_6330 and sec_7429 by providing petitioners with notice of the jeopardy levies and of their rights to administrative and judicial review of the levie sec_3 days after the levies were served petitioners took full advantage of both avenues of review v conclusion we conclude that respondent did not abuse his discretion in determining that it was appropriate to proceed with collection by jeopardy_levy the appeals officer determined that all procedural requirements were met addressed petitioners’ arguments raised at the appeals_office hearing and balanced the need for efficient collection_of_taxes against petitioners’ concern that the collection method was overly intrusive petitioners’ unpaid tax_liabilities and the interest accrued thereon were not discharged in bankruptcy and respondent held a lien on petitioners’ property that survived bankruptcy and provided an avenue for respondent to collect some if not all of the penalties petitioners owed continued which provides that in a case of jeopardy the secretary shall immediately assess such deficiency and notice_and_demand shall be made for the payment we have considered the remaining arguments of both parties for results contrary to those discussed herein and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
